Citation Nr: 0820070	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1961 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2005.  A statement of the case was issued in March 2006, 
and a substantive appeal was received in May 2006.

In a statement received in February 2004, the veteran 
requested a personal hearing.  A hearing at the RO was 
originally scheduled in August 2004 and rescheduled in 
November 2004.  However, the veteran failed to appear on both 
occasions.
  

FINDING OF FACT

The veteran lacks the mental capacity to handle disbursement 
of VA funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5502 (West Supp. 2007); 38 C.F.R. § 3.353 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Initially, the Board believes it arguable that the notice 
provisions of VCAA do not apply to 38 C.F.R. § 3.353 for 
determinations of incompetency and competency.  VCAA applies 
to "claims" for benefits.  In the present case, there does 
not appear to be a claim for benefits.  In fact, there is no 
question that the veteran is entitled to VA compensation at 
the highest scheduler rate.  The sole question is his 
competency to handle the VA benefits that he is entitled to 
for his service-connected disability.  Congress has charged 
VA to consider the interests of a benefit recipient when 
making payments.  38 U.S.C.A. § 5502.  Again, the question 
does not involve entitlement to benefits, but rather the 
manner those benefits will be paid.  As such, the veteran in 
this case is not a claimant for benefits.

Even if the Board's belief that VCAA notice does not apply in 
this case is incorrect, review of the record shows that there 
has nevertheless been substantial compliance with VCAA 
notice.  The RO provided the appellant with notice in March 
2007, subsequent to the September 2004 adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as this 
is a claim to determine whether the veteran is competent to 
handle VA funds.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Further, while the March 2007 notice was not provided prior 
to the September 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  
There was no subsequent readjudication of the claim, but in 
view of the fact that this is a claim to determine whether 
the veteran is competent to handle VA funds, no disability 
rating or effective date will be assigned.  The veteran and 
his representative have not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.

The Board notes that in a December 2003 rating decision, the 
RO proposed a finding of incompetency under 38 C.F.R. 
§ 3.353.  By letter dated in March 2005, the veteran was 
notified of the proposed action to stop payments due to 
evidence showing that he was incompetent; and he was notified 
that he had a right to a hearing.  See 38 C.F.R. § 3.353.  He 
was informed that VA must send a field examiner to his home 
and instructed him to provide his street address and 
telephone number within 65 days; otherwise, VA compensation 
benefits will be suspended.  He was further informed that he 
had the right to submit evidence to show that the proposed 
action should not be taken.  The Board notes that no response 
was received within the 65 day time frame.  Accordingly, by 
rating decision in September 2004, the RO determined that the 
veteran was not competent to handle VA funds.      

Duty to Assist

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran an October 
2003 VA examination.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. §§ 3.102, 3.353(d).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will not make a determination of incompetence without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetence should be based on all the evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetence.  Id.  
Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and the right to a hearing.  38 C.F.R. § 
3.353(e).

By rating decision in December 2003, the RO granted service 
connection for post traumatic stress disorder (PTSD), rated 
100 percent disabling, effective March 28, 2003.

On VA examination in October 2003, it was documented that the 
veteran had a current manic episode that made him extremely 
paranoid.  The veteran told the VA examiner that people were 
trying to burn his house and that his house was stolen.  He 
also said that he had a degree in real estate and that he was 
"the Prince of Peace."  He stated that he had business that 
were stolen from him through the Marines and that he 
"represents the whole recall."  The veteran further told 
the examiner that he was supposed to be working at the VA at 
the present time but that his house was stolen.  The VA 
examiner commented that it was difficult to understand the 
veteran's train of thought.  When asked if he had been seen 
by psychiatrist, the veteran responded "Sigmund Freud is 
quite amusing."  He further stated, "I'm supposed to be 
working in the White House, I'm unhappy with the UN [United 
Nations] and Madeline Albright."  He claimed that he was a 
defense attorney and that he made friends with the King of 
Thailand where he met his third wife.  The veteran stated 
that he had a Ph.D. in marketing.  He revealed that he had 
never been admitted to a psychiatric hospital.  

It was observed that the veteran had impairment of thought 
process (as he exhibited flight of ideas and tangentiality); 
presented with grandiose and paranoid delusions; was somewhat 
inappropriate in his behavior (as he was excitable and had 
difficulty leaving the office); and denied current suicidal 
or homicidal thoughts, ideations, plans or intent.  It was 
further observed that the veteran was able to maintain 
minimal personal hygiene and was oriented to person, place 
and time.  It was additionally noted that there was no memory 
loss or impairment and no obsessive or ritualistic behaviors 
that interfered with routine activities.  The VA examiner 
continued that the veteran's rate and flow of speech was 
pressured and was illogical and irrelevant in his speech 
patterns.  Also noted was that the veteran did not complain 
of panic attacks and depressed mood.  The VA examiner stated 
that the veteran did not display impaired impulse control and 
did endorse sleep impairments.  Based on the examination of 
the veteran, she stated that the veteran was not capable of 
self-managing funds.  The Board notes that there is no 
medical evidence to the contrary.  

By letter received in April 2004 the veteran stated that he 
was subjected to "evil theft motivated circle games" in 
which various organization preyed on Vietnam veterans; that 
his cable television was overtaken by a cult; and that he 
suffered from constant attacks by "Mafia thugs" that were 
trying to puppet him into appearing incompetent.  

As discussed above, by letter dated in March 2005, the 
veteran was notified of the proposed action to stop payments 
due to evidence showing that he was incompetent; and he was 
notified that he had a right to a hearing.  See 38 C.F.R. 
§ 3.353.  He was informed that VA must send a field examiner 
to his home and instructed him to provide his street address 
and telephone number within 65 days; otherwise, VA 
compensation benefits will be suspended.  The Board notes 
that no response was received within the 65 day time frame, 
and by rating decision in September 2004, the RO determined 
that the veteran was not competent to handle VA funds.  
Overall, the Board finds that proper administrative 
procedures were followed in proposing the finding of 
incompetency, furnishing the veteran proper notice, and 
affording him the opportunity to submit evidence and request 
a hearing.        

In support of his claim, the veteran submitted various 
statements that were received from February 2004 to May 2006 
in which he offered myriad reasons as to why he was 
competent.  Some of the reasons were continually noted by the 
veteran: he served honorably and in a competent manner in the 
military working with other competent people, he had good 
credit and paid his bills on time, and he avoided extreme 
behavior.  In a letter received in May 2006, he noted that he 
filed VA forms in a timely manner, and that he used certified 
mail.  In another statement received in May 2006, he stated 
that he knew other veterans who were deemed competent to 
manage their own funds despite being rated 100 percent for 
PTSD.  In a statement also received in May 2006, he further 
asserted that the Myers lineage was noted for competence and 
listed Dede Myers (former press secretary to the Clinton 
administration) among many; and in support of this claim, he 
submitted various newspaper articles that featured those 
whose last name was "Myers".  He also submitted articles of 
other veterans that included John McCain.  Also submitted 
were copies of his resume and school transcript; past 
employment rejection letters; pictures from when he was in 
the military and random pictures regarding the military; and 
the veteran's past employment identification cards.  In 
addition, he submitted duplicate copies of an overview of 
PTSD from the Veterans of the Vietnam War, Inc.  

While the Board appreciates the veteran's sincere belief that 
he is competent to handle his VA funds, the Board notes, 
however, that the question of competency is medical in nature 
and competent evidence must be furnished by trained medical 
examiners.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Overall, the Board finds the medical evidence of 
incompetency to be clear and convincing.  Here, the VA 
examiner from October 2003 is clearly of the opinion that the 
veteran is not capable of self-managing funds, and there is 
no medical evidence to the contrary.  The Board therefore 
concludes that the evidence is against a finding that the 
veteran is competent for VA disbursement purposes.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


